DETAILED ACTION
Status of Claims
	Claims 1-12 and 21-26 are pending.
	Claims 13-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 10 is withdrawn in view of Applicant’s amendment.
	All other rejections stand.
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US 2007/0089993).
Regarding claim 1, Schwartz discloses an electrochemical micromanufacturing system (= a micronozzle assembly), comprising:
An interior of the printer head (130, 230) (= a reservoir; i.e. a place where electrolyte is collected) (Figures 2 and 6);
A resolution defining layer (270) comprising small apertures with an exit diameter of 150 microns (abstract, [0030], [0037]) (= an array of structures comprising micronozzles); 
A non-conductive cross-talk inhibition layer (245) (= a porous structure positioned between the reservoir and the array; the layer 245 is positioned between part of the reservoir and the layer 270);
An electrode (220) extending through an opening of the interior of the printer head (= an electrode within the reservoir, wherein the electrode comprises a rod extending into a cavity (e.g. portion) of the reservoir).  It is noted that although the claim and the preamble refer to the nozzles as ‘micronozzles’, the instant claim does not require a specified dimension.  Additionally, the instant claim does not indicate a porosity of the porous structure.  
Regarding claim 2, Schwartz discloses wherein the resolution defining layer (270) is integrated on a first side of the cross-talk inhibition layer (245) and wherein the interior (e.g. portion of the interior) of the printer head is integrated on a second side opposite of the first side of the cross-talk inhibition layer, and wherein the interior of the printer head comprises a plenum (241= cavity) over the cross-talk inhibition layer (245) (abstract, [0036], Figure 2).  
Regarding claim 3, Schwartz discloses wherein the cross-talk inhibition layer (245) is a plate that allows the flow of electrolyte (= fluid distribution plate) and includes a plurality of 
Regarding claim 4, Schwartz discloses wherein the cross-talk inhibition layer includes straight apertures (246 = straight pores) and is coupled to the interior of the printer head and to the array of apertures (271) (Figure 2). 
Regarding claim 5, Schwartz discloses wherein the cross-talk inhibition layer is formed of acrylic material with a polyimide backing (= organic material) [0046]. 
Regarding claim 7, Schwartz discloses wherein the assembly is connected as a printer head (230) to the head adapter (210) [0047].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-12, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2007/0089993) in view of Kanda (US 2016/0297145).
Regarding claim 6, Schwartz discloses the claimed invention as applied above.  Schwartz discloses a plurality of apertures of the resolution defining layer (Figure 2).  Schwartz dose not explicitly discloses wherein the array comprises between 10,000 micronozzles and 1,500,000 micronozzles, however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). Schwartz is silent in regards to the center-to-center pitch of the apertures therefore in order to practice the invention of Schwartz, one of ordinary skill in the art would necessarily look to the art and arrive at a reference such as Kanda.  
In the same or similar field of 3D printing using a print head, Kanda discloses wherein an array of nozzles of a printer head (e.g. 22A) has a pitch of 127 µm [0043].  

Regarding claim 8, Schwartz and Kanda disclose the claimed invention as applied above.  Schwartz discloses an electrolyte path starting from the pump (202) and distributed to the container (90) through the printer head (230).  Schwartz discloses the device comprising a power source [0017]. 
Regarding claim 9, Schwartz discloses wherein the electrolyte follows a path from pump (202) through tubing (203) all the way to a container (90) (= vessel). 
Regarding claim 10, Schwartz discloses wherein the device is coupled with a pressure source [0019], [0047], and [0055] (e.g. pump).  
Regarding claim 11, Schwartz discloses wherein the device comprises an interface (e.g. fitting, 204, [0053], head adapter [0047]) that is capable of coupling the printer head to a motion actuator.  The instant claim does not require or positively recite a motion actuator.
Regarding claim 12, Schwartz discloses the substrate positioned on the container (90).  The container includes an interface that is capable of coupling the container to a motion actuator (e.g. actuator, 286).  It is noted that the instant claim does not positively recite the presence of a motion actuator.  It is further noted that the terms ‘interface’ and ‘couple’ are broad terms and 
Regarding claim 21, Schwartz discloses wherein the cross-talk inhibition layer (245) is a plate that allows the flow of electrolyte (= fluid distribution plate) and includes a plurality of apertures (= orifices) and is formed of acrylic sheet with polyimide backing (= a material impervious to electrolyte) [0037], [0046].  The apertures of the cross-talk inhibition layer define the flow path [0016].  
Regarding claim 22, Schwartz discloses wherein the cross-talk inhibition layer includes straight apertures (246 = straight pores) and is coupled to the interior of the printer head and to the array of apertures (271) (Figure 2). 
Regarding claim 23, Schwartz discloses wherein the cross-talk inhibition layer is formed of acrylic material with a polyimide backing (= organic material) [0046]. 
Regarding claim 25, Schwartz discloses wherein the assembly is connected as a printer head (230) to the head adapter (210) and the resolution defining member is connected or fastened to the printer head [0047], Figure 2, abstract.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2007/0089993), in view of Kanda (US 2016/0297145) and in further view of Agarwal et al. (US 6,290,331).
Regarding claim 24, Schwartz discloses wherein the plate is formed of acrylic sheet with polyimide backing [0046].  Schwartz and Kanda do not disclose the plate formed on an organic material as claimed (e.g. polycarbonate, etc.), however, it is known in the same or similar field of printer heads that an orifice plate may be formed of any number of polymer materials including polyimide, polycarbonate, PTFE, etc. (Col. 1 lines 41-55, Col. 23 lines 45-52).
. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2007/0089993), in view of Kanda (US 2016/0297145) and in further view of Silverbrook (US 2014/0345521). 
Regarding claim 26, Schwartz and Kanda disclose the claimed invention as applied above. Kanda teaches that 3D printing can be carried out using a plurality of nozzles having a pitch of 127 microns to achieve a desired deposit [0043].  The combination does not disclose wherein the center-to-center pitch is 30 microns or less.  
In the same or similar field of producing 3D objects using a printer head, Silverbrook teaches that a nozzle pitch may be 9 microns (720, Figure 7) [0140] to produce complex objects [0021], [0042].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a pitch of 30 microns or less because Silverbrook teaches that nozzles may be arranged with a pitch of 9 microns to produce complex 3D objects. It would have been obvious to dispose the apertures of Schwartz with a given pitch (e.g. micron-range) in order to control the production of the 3D-shaped functionally graded material [0057].   

Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. The argument on page 5 states that both the inhibition layer (245) and layer (270) are themselves components of the Schwartz printer head (130) and therefore the inhibition layer (245) cannot be both part of the printer head (13) and also separate printer head (130), and the inhibition layer (245) cannot possibly be a porous structure between the reservoir and layer (270).  The Examiner respectfully disagrees with this analysis.  The Examiner acknowledges that the inhibition layer and resolution defining layer (270) are elements or components of the printer head (130, 230).  The Examiner has identified the collection of electrolyte within the printer head (130, 230) as the claimed reservoir (i.e. the totality of electrolyte within the printer head).  The printer head is depicted in at least figures 3 and 4 of Schwartz.  Figure 4 illustrates that the printer head is formed of multiple layers.  The electrolyte flows through the totality of layers.  The inhibition layer (245) is located or positioned between a portion of the reservoir (i.e. there is reservoir present above the layer (245) in Figure 4) and the resolution defining layer (270).  The instant claim language does not exclude this interpretation of Schwartz.  The reservoir is not limited to the plenum (241) of Schwartz.  A reservoir may be defined as a place where fluid collects.  The fluid or electrolyte of Schwartz is collected in the printer head.  Regarding the location of the electrodes (220) of Schwartz, the electrodes are present within the printer head and therefore within the collection of electrolyte within the printer head.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795